 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )              Case No. MC19-0155RSL
                           Plaintiffs,      )
10                v.                        )
                                            )              ORDER TO ISSUE WRIT OF
11   ROBERT W. COULTAS, d/b/a Coultas       )              GARNISHMENT
     General Contracting,                   )
12                                          )
                           Defendant,       )
13                v.                        )
                                            )
14   MUFG UNION BANK, N.A.,                 )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17         This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
18   for property in which the defendant/judgment debtor, Robert W. Coultas, d/b/a Coultas General
19   Contracting, has a substantial nonexempt interest and which may be in the possession, custody,
20   or control of the garnishee, MUFG Union Bank, N.A. The Court having reviewed the record in
21   this matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment
22   submitted by plaintiffs’ counsel on November 19, 2019, at Dkt. # 1-3.
23
24         Dated this 21st day of November, 2019.
25
26
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
     ORDER TO ISSUE WRIT OF GARNISHMENT
